Lathrop, J.
The plaintiff, a girl nineteen years of age, was injured by having her hand caught in the cogs of a machine called a drawing frame, which she was cleaning. We assume in her favor that there was evidence for the jury that the machine started without its having been set in motion by a fellow servant.
The remaining question is, therefore, whether there was any evidence which would warrant the jury in finding any breach of duty on the part of the defendant. The evidence as to the machine comes from an expert who was a witness for the *261plaintiff. He testified that the machine was started and stopped by what is called a belt shipper, such as is used to throw a belt from a tight to a loose pulley; that the machine was stopped by simply moving the lever by which the belt was thrown from the tight to the loose pulley, and the reverse movement to start the machine; that the shipper was two feet long, with nothing to hold it in its place except that it was pivoted in the centre; that in the proper construction of such a machine such levers are not ordinarily locked, or clamped, unless the machine has some special danger; that a machine which required two persons to operate it, one at the end where the shipper is and one at the other end, would make it necessary that there should be something to secure it; that a simple latch would secure it from allowing the belt to run on ; that machines sometimes started by means of the belt getting a little twisted and spreading on one side, which is liable to run on the fixed pulley from the loose pulley; that this will be done if a shaft tips, or the belts are improperly adjusted for height; that this would be prevented by having the shifting bar latched or locked; and that this would also prevent the machine being started by any one striking against it. He further testified that the shipper was like the ordinary shipper, such as is used on an ordinary machine; that there was nothing unusual about it; that it was made in the ordinary way; and that he did not see any defect in it.
There is certainly nothing in this evidence, with the exception, perhaps, of a single sentence, which tends to show any breach of duty on the part of the defendant. There is nothing in the case to show that there was any special danger in the machine, or that the shaft tipped, or that the belt was improperly adjusted, or that the belt had got twisted and spread on one side. It is true that the expert testified “ that a machine which required two persons to operate it, one at the end where the shipper is and one at the other end, would make it necessary that there should be something to secure it.” He however gave no reason for this opinion, and we can conceive of none, except that the one near the shipper might accidentally strike against it. But we assume that there was no one in the room with the plaintiff at the time.
*262The machine had been stopped before the accident by a fellow servant; and it is obvious that, if the belt had not been entirely removed from the tight pulley to the loose one, there would be danger of the belt working on to the tight pulley and starting the machine. See Dingley v. Star Knitting Co. 134 N. Y. 552. The machine was in the same condition at the time of the accident as it was when the plaintiff entered the defendant’s employ. There is no evidence that there was any defect in it, or that it differed from similar machines in use elsewhere. The mere fact that certain contrivances, if on the machine, might have prevented its starting, is not enough to charge the defendant; and we see no evidence to warrant the jury in finding that there was any breach of duty on the part of the defendant.
In Donahue v. Drown, 154 Mass. 21, there was evidence that the machine was not put up properly; that the driving pulley upon the main shaft had a convex surface instead of a flat surface, such as it should have had, and was so fixed with reference to the fixed pulley that the tendency was to draw the belt from the loose pulley when the machine was not in motion on to the fixed pulley, and thus to start the machine. There was also evidence that other similar machines in the defendant’s factory had previously started without being intentionally set in motion, so that the defendant might by the exercise of reasonable care have known the fact of the starting, and have remedied the defects. The case in these respects differs widely from the one at bar.
In Mooney v. Connecticut River Lumber Co. 154 Mass. 407, the plaintiff was injured by the automatic starting of a carriage connected with a sawing machine. It was undisputed that a machine which would so start was improperly constructed or adjusted. The machine had three days before the accident started automatically, and this was known to the defendant’s foreman, who told the plaintiff before the accident that it had been repaired. Under these circumstances it was held that the jury were warranted in finding that the defendant was negligent.
In Connors v. Durite Manuf. Co. 156 Mass. 163, the plaintiff was injured by the starting of a stationary engine caused by a leak in the throttle valve. The engine was an old one when bought by *263the defendant, and he had caused it to be repaired, but nothing was done to the throttle value. There was also evidence that the wear and tear which would produce the condition of things which caused the defendant to have the engine repaired would tend to cause a leaky throttle valve. It was held that the question of the defendant’s negligence was for the jury.
The two cases last cited differ widely from the one at bar.

Judgment for the defendant.